United States Court of Appeals
                     For the First Circuit


No. 16-2001

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        ROSALIND HERMAN,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Torruella and Lipez, Circuit Judges.


     Steven A. Feldman and Feldman and Feldman on brief for
appellant.
     Craig Estes, Assistant United States Attorney, and Carmen M.
Ortiz, United States Attorney, on brief for appellee.


                        February 6, 2017
            HOWARD,   Chief    Judge.         Defendant-Appellant    Rosalind

Herman was convicted, after a jury trial, of conspiracy, willful

violation of the Investment Advisers Act, wire fraud, and corruptly

impeding the administration of internal revenue laws.                  These

charges arose from a scheme in which Herman and a co-conspirator

solicited funds for purported investment in a hedge fund management

company.    Rather than investing the money they obtained, totaling

more than $1.3 million, Herman and her confederate used it for

personal expenses.     Herman also allegedly defrauded the Internal

Revenue Service by claiming false business deductions and failing

to file tax returns in some years, resulting in almost $1.85

million in unreported income.         After the jury returned its guilty

verdict,    the   district    court    sentenced    Herman   to   eighty-four

months' imprisonment.    On appeal, Herman raises two narrow claims,

one relating to her convictions and a second challenging her

sentence.    Because we find each of these claims unavailing, we

affirm.

                                       I.

            We begin with Herman's challenge to her convictions,

which is predicated entirely upon purported deficiencies in the

district court's instructions on the reasonable doubt standard.

Because Herman failed to object to the instructions below, we

review only for plain error.          See United States v. Van Anh, 523
F.3d 43, 57 (1st Cir. 2008).          In order to satisfy this demanding


                                      - 2 -
standard, Herman must establish that "(1) [] an error occurred (2)

which was clear or obvious and which not only (3) affected [her]

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."            Id. at

55 (first alteration in original) (citation omitted).           Herman's

claim falters on the first element.           We perceive no error, much

less   plain   error,   in   the   district   court's   reasonable    doubt

instructions.

           As an initial matter, we have repeatedly noted "that

reasonable doubt does not require definition."          United States v.

Rodríguez-Cardona, 924 F.2d 1148, 1160 (1st Cir. 1991).        Thus, "an

instruction which uses the words reasonable doubt without further

definition adequately apprises the jury of the proper burden of

proof."   United States v. Ademaj, 170 F.3d 58, 66 (1st Cir. 1999)

(citation omitted); see also Victor v. Nebraska, 511 U.S. 1, 5

(1994) ("[T]he Constitution neither prohibits trial courts from

defining reasonable doubt nor requires them to do so as a matter

of course.").    Where, however, the court does undertake to define

the term, it cannot employ a definition that creates "a reasonable

likelihood of leading the jury to believe that it can convict on

some lesser standard of proof."       Van Anh, 523 F.3d at 57 (citation

omitted). With that said, "the Constitution does not require . . .

any particular form of words." Victor, 511 U.S. at 5. The district

court, thus, retains significant discretion in formulating its


                                   - 3 -
instructions, so long as it "correctly conve[ys] the concept of

reasonable doubt to the jury."    Id. (citation omitted).

          Here, Herman takes issue with the following passage from

the court's instructions:

          [T]he burden of proof here is not common
          sense, of course you can use your common
          sense, the burden of proof here is proof
          beyond a reasonable doubt, and there must be
          no guesswork, no speculation, no "maybe this
          happened," "perhaps," "possibly," "it could
          have," not even that it's likely that this or
          that happened, it has to be proved beyond a
          reasonable doubt.

          Herman makes five specific arguments as to why the

reasonable doubt instructions were deficient.      Four are easily

disposed of.   First, while Herman correctly notes that the court

was not required to define reasonable doubt, neither was it

prohibited from doing so.   See Victor, 511 U.S. at 5.      Second,

once it decided to provide a definition, the court was not bound

to use one of the specific formulations that Herman now proposes.

See id.   Third, the mere fact that the district court gave a

"negative" definition, explaining reasonable doubt by reference to

what it is not, does not, in itself, require reversal.       United

States v. DeVincent, 632 F.2d 147, 152-53 (1st Cir. 1980). Fourth,

the court's allusion to the jury's use of "common sense," while

perhaps unnecessary, did not constitute error.    United States v.

Munson, 819 F.2d 337, 346 (1st Cir. 1987).




                                 - 4 -
            Herman's fifth claim of instructional error is the most

substantial, but it too ultimately fails.     Herman posits that, by

presenting "a choice between guesswork and speculation on the one

hand, and reasonable doubt on the other," the court "effectively

reduced the government's burden of proof."        This is because the

instructions could have led the jury to believe that "it could

return a guilty verdict so long as it found the government's proof

was     non-speculative."   Unfortunately   for    Herman,   we   have

previously upheld the use of language very similar to that at issue

here.     See United States v. Burnette, 375 F.3d 10, 20 (1st Cir.

2004) ("The jury must never find the defendant guilty on mere

suspicion, conjecture or guess."), vacated on other grounds, 543
U.S. 1181 (2005); United States v. Whiting, 28 F.3d 1296, 1304

(1st Cir. 1994) ("[A] defendant is never to be convicted 'on the

basis of mere conjecture, surmise or guesswork.'").

            Any suggestion that the jury may have been misled is

further undermined by the court's repeated emphasis that proof

beyond a reasonable doubt was required for conviction.        Indeed,

the court mentioned the reasonable doubt standard no fewer than

nine times in its instructions to the jury.    And it introduced the

concept on the very first day of trial, when it made clear that

Herman sat before the jury as "an innocent woman" who could only

be convicted based on proof "beyond a reasonable doubt."      In this

context, we perceive no reasonable likelihood that the language


                                - 5 -
cited by Herman led the jury to apply a lesser standard of proof.

See Van Anh, 523 F.3d at 58 (holding that instruction "adequately

communicated the government's burden" where the court mentioned

that burden ten times and "stressed the presumption of innocence").

                                   II.

             We turn now to Herman's claim of sentencing error.      The

parties do not contest the district court's calculation of the

guideline sentencing range ("GSR") as 108 to 135 months.          After

arriving at this GSR, the court proceeded to vary downward to

"avoid unwarranted sentencing disparities among defendants."1         It

ultimately    imposed   an   incarcerative   sentence   of   eighty-four

months, a full two years below the bottom of the GSR.

             Herman now argues that, notwithstanding this below-

guidelines sentence, the court erred by refusing to grant, in

addition, a downward departure on two alternative bases:            (1)

Herman's own physical impairments, see U.S.S.G. § 5H1.4; and (2)

her responsibilities caring for family members, see id. § 5H1.6.

Herman characterizes her claim as a challenge to the substantive

reasonableness of the sentence.      See United States v. Del Valle–

Rodríguez, 761 F.3d 171, 176 (1st Cir. 2014) ("The substantive

dimension [of our sentencing review] focuses on the duration of

the sentence in light of the totality of the circumstances.").       In


     1 Herman's co-conspirator pled guilty, testified against
Herman, and was sentenced to forty-two months' imprisonment.


                                  - 6 -
any   event,    whether      the   issue     is     framed   as     substantive      or

procedural, we review the district court's "discretionary refusal

to depart" from the GSR for "reasonableness."                     United States v.

Anonymous Defendant, 629 F.3d 68, 74 (1st Cir. 2010); see also

United     States    v.    Maguire,    752 F.3d 1,     7   (1st    Cir.    2014)

("[D]iscretionary         refusals    to     vary    or    depart      are    open   to

reasonableness review in accordance with an abuse of discretion

standard.").        And Herman faces an even steeper climb than most

defendants seeking to establish sentencing error.                   This is because

"[i]t is a rare below-the-range sentence that will prove vulnerable

to a defendant's claim of substantive unreasonableness."                        United

States v. King, 741 F.3d 305, 310 (1st Cir. 2014).                     We apply these

principles in turn to each of Herman's purported grounds for

departure.

             The guidelines provide that "[a]n extraordinary physical

impairment may be a reason to depart downward" from the GSR.

U.S.S.G. § 5H1.4.         We have, however, clarified that "[d]epartures

based    upon   health     problems    are    discouraged        and    can   only   be

justified if the medical problems are present in unusual kind or

degree."     United States v. LeBlanc, 24 F.3d 340, 348 (1st Cir.

1994) (citation omitted).             Thus, in order to be entitled to a

departure, a defendant must establish that her "life would be

threatened or shortened by virtue of being incarcerated" or that




                                       - 7 -
"the Bureau of Prisons would be unable to adequately accommodate

[her] medical needs."       Id. at 349.

            Here, the evidence of Herman's physical impairment falls

well short of this bar.         Herman cites portions of the Presentence

Investigation Report ("PSR") indicating that:                (1) she is five-

foot-two-inches tall but weighs only seventy-two pounds; (2) she

claimed    to     have   been    diagnosed    with     "malnourishment      and

dehydration" during her spring 2016 trial; and (3) she reported

suffering from tachycardia (an elevated heart rate), resulting in

blood pressure fluctuations and difficulty breathing.             Herman, who

was sixty-one years old at the time of sentencing, conclusorily

asserts that, in light of these conditions, she "is unlikely to

survive 84-months' imprisonment."         But the PSR also indicated that

Herman "does not regularly see any doctors and does not take any

prescription      medications."      And,    before    the   district    court,

defense counsel expressly acknowledged the lack of medical records

substantiating Herman's health issues.          In these circumstances, we

"discern no hint of unreasonableness" in the district court's

conclusion "that there was no evidence that the federal prison

system    could   not    deal   appropriately   with    [Herman's]      medical

problems."      Maguire, 752 F.3d at 7.       We note also that the court

recommended that the Bureau of Prisons initially house Herman in

a "medical facility for a complete evaluation of [her] medical

situation."


                                     - 8 -
           Herman's   second     proposed      ground    for    departure,      her

family   responsibilities,      is    "not    ordinarily      relevant"    to   the

sentencing determination.        U.S.S.G. § 5H1.6.            Accordingly, this

too is a "discouraged" basis for departure.                   United States v.

Pereira, 272 F.3d 76, 80 (1st Cir. 2001).                  Indeed, as we have

explained, "[a] defendant's incarceration will invariably cause

hardship to [her] family."           United States v. Louis, 300 F.3d 78,

82 (1st Cir. 2002).      Departure is only warranted in "exceptional"

cases.     Id.    Exceptional        circumstances      may    exist   where    the

defendant's caretaking is "irreplaceable" to her family.                  U.S.S.G.

§ 5H1.6 cmt. n.1(B)(iii).       By contrast, courts should not grant a

departure where "there are feasible alternatives of care that are

relatively comparable to what the defendant provides."                    Pereira,
272 F.3d at 83.

           In the present case, while Herman cites evidence that

she provided care to her family prior to her incarceration, she

fails to demonstrate that such care is irreplaceable.                  First, she

points to the fact that one of her sons "suffers from a minor

learning   disability"    and   that     the   second    has    "brain     damage"

resulting from a traffic accident.             With respect to the former,

Herman does not explain how any care that she provided for her

son's "minor learning disability" is irreplaceable.                       Herman's

other son, who was thirty-two years old at the time of sentencing,

sustained a brain injury in a 2000 car accident.                 He is employed


                                      - 9 -
as a "concrete/cement worker."             He has also graduated from high

school and taken some college courses since the accident.                     Herman

provides no information about the seriousness of her son's injuries

or the extent of any care that she provided for him.

            Herman's       most    substantial     contention    on    this    issue

relates to care that she provided for her husband, but, even in

this     context,    she    fails     to   demonstrate    that     her   care     is

irreplaceable.       Herman's husband has been largely incapacitated

since 2012. He suffers from a variety of medical conditions, which

Herman details in her briefing. The PSR recounts a number of tasks

that Herman performed for her husband prior to her incarceration.

But Herman fails to dispute the government's assertion that, during

part of the time her husband was experiencing these health issues,

Herman    lived     in   Las      Vegas,   while   her   husband      remained    in

Massachusetts.      Moreover, the record reflects multiple alternative

sources of care for Herman's husband.               Both of the couple's sons

live in Woburn, Massachusetts, the same town as their father.

Herman also has three sisters who live in that state.                    Moreover,

after Herman was ordered detained, the family hired a visiting

nurse to care for her husband. Nowhere in her briefing does Herman

explain why any of these alternative care options are not feasible.




                                       - 10 -
Accordingly, the district court's decision not to depart downward

was reasonable.2

          While    the   foregoing   is    sufficient   to   dispatch   with

Herman's claim of sentencing error, we pause for a moment to note

other factors that the district court was permitted to consider in

exercising its broad discretion.          See United States v. Politano,

522 F.3d 69, 73 (1st Cir. 2008).            Herman stole more than $1.3

million from several victims, some of whom were unsophisticated

investors who entrusted Herman with their life savings.          And, even

after the jury returned its guilty verdict, Herman refused to take

responsibility for abusing that trust.          Instead, she placed the

blame squarely at the feet of her co-conspirator.             The district

court, however, did not find Herman's denials credible.                 These

facts relating to Herman's offense conduct and her subsequent



     2  The cases Herman cites on this point are readily
distinguishable.    First, both resulted in affirmance of the
district court's decision to grant a departure under U.S.S.G.
§ 5H1.6. See United States v. Roselli, 366 F.3d 58, 70 (1st Cir.
2004); United States v. Sclamo, 997 F.2d 970, 974 (1st Cir. 1993).
In light of the discretionary nature of this determination, our
holdings do not imply that the district courts were required to
depart downward. Moreover, the cases are distinguishable because,
unlike the present case, they involved evidence that the
defendant's care was truly irreplaceable. See Roselli, 366 F.3d
at 70 (affirming downward departure where the defendant's "two
children require[d] round-the-clock care because of [cystic
fibrosis], where adequate help [wa]s not readily available, and
where the other parent [wa]s battling her own debilitating health
problems"); Sclamo, 997 F.2d at 974 (citing evidence that the
defendant played a "critical and unique role" in psychological
treatment of stepson).


                                 - 11 -
refusal to accept responsibility were plainly relevant to the

court's sentencing determination.           See 18 U.S.C. § 3553(a).     The

fact that the district court may have weighed these considerations

more heavily than Herman would have preferred, especially in

relation   to    her    proffered    physical    impairments   and    family

responsibilities, does not render the sentence unreasonable.             See

United States v. Clogston, 662 F.3d 588, 593 (1st Cir. 2011).

                                     III.

           For    the    foregoing     reasons,     we   AFFIRM      Herman's

convictions and sentence.




                                    - 12 -